Citation Nr: 1608406	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  13-15 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for peripheral neuropathy of the lower extremities.  

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to herbicide exposure.  

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran had active service from December 1955 to December 1975, including service in Thailand from December 1970 to July 1972.  The Veteran died in June 2014.  The appellant is his surviving spouse, substituted as the claimant in these matters to complete the processing of the deceased Veteran's claims.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A (West Supp. 2010), substitution in case of death of a claimant who dies on or after October 10, 2008).  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2015, the appellant presented testimony at a hearing conducted by the use of video conferencing equipment before the undersigned.  A transcript of this hearing is in the Veteran's claims folder.

The Board notes that the Veteran also initiated an appeal of a November 2013 rating decision that denied service connection for lung cancer.  A Statement of the Case (SOC) was mailed to the appellant on January 28, 2016.  As no Substantive Appeal has been submitted yet by the appellant, and she has 60 days from the date the RO mails the SOC to the appellant, a period that has not yet passed, it would be premature for the Board to take any action on this claim.  If the appellant submits a Substantive Appeal in this matter within the requisite period, the claim will be before the Board, at which point the Board can adjudicate the claim.  

The issue of clear and unmistakable error (CUE) in a November 2013 rating decision that denied entitlement to service connection for lung cancer has been raised by the record in July 2015 correspondence, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The issues of service connection for peripheral neuropathy of the lower extremities (de novo) and peripheral neuropathy of the upper extremities, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed June 2002 rating decision denied the claim of service connection for peripheral neuropathy of the lower extremities based on findings that there was no evidence of such disability in service or otherwise related to service, including due to herbicide exposure.   

2.  Evidence received since the June 2002 rating decision denying service connection for peripheral neuropathy of the lower extremities, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for peripheral neuropathy of the lower extremities, and raises a reasonable possibility of substantiating the claim.  

CONCLUSIONS OF LAW

1.  The June 2002 rating decision denying the claim for service connection for peripheral neuropathy of the lower extremities is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2015).  

2.  New and material evidence has been received to reopen the claim of service connection for peripheral neuropathy of the lower extremities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 C.F.R. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Historically, an unappealed June 2002 rating decision denied the Veteran's claim of service connection for peripheral neuropathy of the lower extremities, based on findings that there was no evidence of such disability in service or that it was otherwise related to service, including due to herbicide exposure.  No additional evidence pertinent to this issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the June 2002 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  The instant claim for service connection for peripheral neuropathy of the lower extremities was received in May 2010.  

Since the June 2002 rating decision, the Veteran submitted additional evidence, including private treatment records diagnosing the Veteran with peripheral neuropathy, opined to be maybe related to toxic exposure or Agent Orange exposure.  See, e.g., July 2010 Penn State Geisinger Health Group report; May 2012 Lehigh Valley Hospital report; January 2016 Dr. K.R. Patel letter.  This evidence is new, in that it was not previously of record at the time of the June 2002 rating decision.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for peripheral neuropathy of the lower extremities.  
ORDER

New and material evidence having been received, the claim for service connection for peripheral neuropathy of the lower extremities is reopened, and to this extent only the appeal is granted.  


REMAND

The appellant contends that the Veteran's peripheral neuropathy of the upper and lower extremities is due to exposure to herbicides incurred during his service at the Royal Thai Air Force Base (RTAFB) in U-Tapao, Thailand from December 1970 to July 1972.  The Veteran offered lay statements that he routinely passed through the base perimeter, and that his duties were near the base perimeter.  See, e.g., May 2013 VA Form 9.  He has also provided photographic evidence in support of his assertions regarding the proximity of his duties to the base perimeter.  See January 2016 photographs.  Alternatively, the appellant contends that the Veteran's peripheral neuropathy of the upper and lower extremities is due to jet fuel, and/or cleaning compounds used to clean his radio equipment.  See May 2013 VA Form 9.  Notably, his service personnel records show that his duties while stationed at U-Tapao RTAFB were airborne radio operator and flight chief.  

Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, including early onset peripheral neuropathy, even if there is no record of such disease during service, so long as the condition has manifested to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

VA has determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of certain Thailand military bases, including U-Tapao.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, para. 5.  

Service records confirm that the Veteran was stationed at U-Tapao where herbicides were presumptively used along the base perimeter.  Resolving all doubt in the appellant's favor, the Board finds that the Veteran's report that the flight line and area was in close proximity to the base perimeter to be reasonable and consistent with his military occupational specialty, and supported by photographic evidence showing the close proximity between the flight area and the perimeter of the base, and therefore, that he was at least as likely as not presumed to have been exposed to herbicides during service.  

What remains for consideration is whether the Veteran's peripheral neuropathy of the upper and lower extremities is related to his now conceded herbicide exposure during service, or otherwise related to service, to include as due to exposure to jet fuel and cleaning compounds used to clean his radio equipment.  The post-service medical evidence shows that the Veteran was first diagnosed with peripheral neuropathy in 1998.  Hence, the presumptive provisions of 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e) are not applicable in this case.  Nonetheless, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As evidence has been submitted relating the Veteran's peripheral neuropathy of the upper and lower extremities to his herbicide exposure, exposure to jet fuel, and other toxins, and he was not afforded a VA etiological opinion regarding the claim for service connection, the Board finds that such development should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.309(e) (delayed onset peripheral neuropathy is not recognized as a presumptive disease to herbicide exposure).  

Accordingly, the case is REMANDED for the following action:
1. Send the Veteran's claims file to an appropriate medical expert to determine the etiology of the Veteran's upper and lower extremity peripheral neuropathy.  The electronic claims folder must be reviewed by the examiner.  

Based on a review of the claims folder and generally accepted principles, the examiner should provide a medical opinion as to whether it is at least as likely as not that the Veteran's peripheral neuropathy of the upper and lower extremities is related to his active service, including his conceded exposure to Agent Orange and other chemicals, to include jet fuel, and/or cleaning compounds used to clean radio equipment.  

A complete rationale for any opinion advanced should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.  

2. Then readjudicate the claim.  In doing so, the RO must specifically consider VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, para. 5.  If the benefits sought remain denied, issue the appellant and her representative a supplemental statement of the case and provide the appellant and her representative an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


